Appeal by defendant from a judgment of the County Court, Orange County, rendered July 31, 1975, convicting him of robbery in the second degree (two counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the circumstances of this case, defendant could not have committed the crime of grand larceny in the third degree without also having committed the crime of robbery in the second degree. The lesser included count must therefore be dismissed (see People v Grier, 37 NY2d 847, 848). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.